390 F.2d 663
Edward Earle BECK, Appellant,v.UNITED STATES of America, Appellee.
No. 24768.
United States Court of Appeals Fifth Circuit.
March 20, 1968.

W. F. Walsh, Houston, Tex., for appellant.
James R. Gough, Asst. U.S. Atty., Houston, Tex., for appellee.
Before COLEMAN and CLAYTON, Circuit Judges, and JOHNSON, District judge.
PER CURIAM:


1
Since Beck's first trial in December, 1961, for smuggling marihuana in violation of 21 U.S.C. Sec. 176a, enough has already been written1 and more than enough time has elapsed since the offense for which he has now been twice convicted by juries.


2
The extremely technical and insubstantial questions now presented do not justify writing more, or delaying further the execution of the sentence imposed.


3
The conviction now appealed from in ordered affirmed.



1
 Beck v. United States of America, 5 Cir., 317 F.2d 865, cert. den. 375 U.S. 972, 84 S. Ct. 480, 11 L. Ed. 2d 419, rehearing den. 376 U.S. 929, 84 S. Ct. 656, 11 L. Ed. 2d 627 and Beck v. United States of America, 5 Cir., 367 F.2d 865